EXHIBIT 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT



    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into effective as of September 9, 2016 (the “Effective Date”), by and
between DASAN Zhone Solutions, Inc., a Delaware corporation (the “Company”), and
James Norrod (“Executive”).


WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of July 17, 2014 (the “Prior Agreement”), which sets forth
the terms and conditions of Executive’s employment by the Company; and


WHEREAS, in connection with Executive’s change in position with the Company, the
Company and Executive desire to amend and restate the Employment Agreement as
set forth in this Agreement.


    NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties agree as follows:


    1.     Employment.


(a)    Position and Duties. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an employee of the Company in the position of Co-Chief Executive Officer.
Executive shall perform all services and acts necessary to fulfill the duties
and responsibilities of his position and shall render such services on the terms
set forth herein and shall report to the Company’s Board of Directors (the
“Board of Directors”). In addition, Executive shall have such other executive
and managerial powers and duties with respect to the Company as may reasonably
be assigned to him by the Board of Directors, to the extent consistent with his
positions and status as set forth above. During the Term (as defined below), the
Company shall cause Executive to be nominated to stand for election to the Board
of Directors at any meeting of stockholders of the Company during which any such
election is held and Executive’s term as a director will expire if he is not
reelected; provided, however, that the Company shall not be obligated to cause
such nomination if any of the events constituting Cause (as defined below) have
occurred and not been cured or the Executive ceases to serve as the Company’s
Co-Chief Executive Officer. Executive hereby consents to serve as an officer
and/or director of the Company or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the Board of
Directors.


(b)    Time Commitment. Executive agrees to devote substantially all of his
business time, attention and energies to the performance of the duties assigned
hereunder, and to perform such duties diligently, faithfully and to the best of
his abilities. Subject to the terms of Section 12 below, this shall not preclude
Executive from devoting time to personal and family investments or serving on
community and civic boards, or participating in industry associations, provided
such activities do not interfere with his duties to the Company, as determined
in good faith by the Board of Directors. Executive agrees that he will not join
any additional boards, other than community and civic boards (which do not
interfere with his duties to the Company), without the prior approval of the
Board of Directors. Executive’s current board positions are (all private
companies) TerraLux, an LED company, and Ioxus, an ultracapacitor company.
Executive shall be subject to and comply with the policies and procedures
generally applicable to officers of the Company to the extent the same are not
inconsistent with any term of this Agreement.


    2.     Term. The term of Executive’s employment pursuant to this Agreement
(the “Term”) is for the one-year period commencing on the Effective Date and
terminating on the first (1st) anniversary of the Effective Date (the “Initial
Expiration Date”), or upon the date of earlier termination of employment
pursuant to Section 8 of this Agreement. If not previously terminated, the Term
shall automatically be extended for one additional year on the Initial
Expiration Date and on each subsequent anniversary of the Initial Expiration
Date, unless either party elects not to so extend the Term by notifying the
other party, in writing, of such election not less than 30 days prior to the
last day of the Term as then in effect.




1







--------------------------------------------------------------------------------





    3.     Place of Performance. The Executive shall perform his duties and
conduct his business at the principal executive offices of the Company and his
East Coast home office. The Executive is also expected to travel on Company
business in connection with the performance of his duties.


4.     Compensation.


(a)     Salary. The Company shall pay to Executive a base salary of $320,000 per
year (the “Annual Salary”); provided, however, that the Annual Salary shall be
automatically increased on April 1, 2017 to $400,000 per year. Executive’s
Annual Salary shall be reviewed on at least an annual basis by the Board of
Directors or its Compensation Committee, and shall be payable in accordance with
the Company’s regular payroll practices.


(b)     Bonus. In addition to Executive’s Annual Salary, Executive shall be
eligible to participate in a performance-based annual bonus program, to be
earned and paid quarterly in equal installments. Executive’s target bonus at
full accomplishment of the Company’s goals will be $100,000 per quarter.
Executive’s actual bonus will be based upon the overall results of the Company
compared to the annual budget approved by the Board of Directors for the
following criteria: revenues; pre-tax income from operations (excluding any
non-recurring and/or extraordinary charges or credits); free cash flow
(excluding any equity and/or debt changes); and other non-financial objectives
determined by the Board of Directors. The annual bonus plan and the final payout
will be approved by the Board of Directors or its Compensation Committee and is
subject to change.


(c)    Equity Award. On the Effective Date, Executive will be granted 1,000,000
options to purchase shares of the Company’s stock (the “Option”). The Option
will vest over a four year vesting schedule in forty-eight (48) equal monthly
installments following the Effective Date, subject to Executive’s continued
employment through each such vesting date. In addition, in the event Executive’s
employment is terminated pursuant to Section 8(a)(v) or (vi) following a “Change
in Control” (as such term is defined in the Company’s 2001 Stock Incentive Plan,
as amended) that occurs following the Effective Date, the vesting of the Options
shall accelerate on the date of such termination. The Option shall be subject to
the terms and conditions of the equity plan and/or any stock option agreement
pursuant to which the Option is granted.


5.    Business Expenses. During the Term, the Company will reimburse Executive
for all ordinary and necessary business expenses incurred by him in connection
with his employment, including, without limitation, reasonable lodging expenses
while Executive is working at the principal executive offices of the Company,
upon timely submission by the Executive of receipts and other documentation in
conformance with the Company’s normal procedures. This includes monthly cell
phone expenses.


6.     Vacation, Holidays and Sick Leave. During the Term, Executive shall be
entitled to paid vacation, paid holidays and sick leave in accordance with the
Company’s standard policies for its officers.


7.     Benefits. During the Term, Executive shall be eligible to participate
fully in all health benefits, insurance programs, pension and retirement plans
and other employee benefit and compensation arrangements (collectively, the
“Employee Benefits”) available to officers of the Company generally.


8.     Termination of Employment.


(a)     Notwithstanding any provision of this Agreement to the contrary,
employment of Executive hereunder shall terminate on the first to occur of the
following dates:  


(i)     the date of Executive’s death or adjudicated incompetency;


(ii)     the date on which Executive shall have experienced a Disability (as
defined below), and the Company terminates Executive’s employment on account of
Disability;




2







--------------------------------------------------------------------------------





(iii)     the date on which Executive’s employment is terminated by the Company
for Cause (as defined below);


(iv)     expiration or non-renewal of the Term;


(v)     the date on which Executive’s employment is terminated by the Company
for any reason other than the reasons set forth in (i) through (iv) above;


(vi)     the date on which Executive resigns his employment for Good Reason (as
defined below); or


(vii)     the date on which Executive resigns his employment for a reason other
than Good Reason.


(b)     For purposes of this Agreement, “Disability” shall mean an illness,
injury or other incapacitating condition as a result of which Executive is
substantially unable to perform the services required to be performed under this
Agreement for (i) one hundred eighty (180) consecutive days during the Term; or
(ii) a period or periods aggregating more than two hundred forty (240) days in
any period of twelve (12) consecutive months during the Term. In the event the
Company seeks to terminate Executive’s employment due to Disability, the Company
shall give notice to Executive of the termination of Executive’s employment for
Disability. Executive agrees to submit to such medical examinations as may be
necessary to determine whether a Disability exists, pursuant to such reasonable
requests made by the Company from time to time. Any determination as to the
existence of a Disability shall be made by a physician approved by the Board of
Directors and by Executive (or, if Executive is unable to give such approval, by
Executive’s representative), which approval shall not be unreasonably withheld
by the Board of Directors or Executive.


(c)     For purposes of this Agreement, “Cause” shall mean the occurrence of any
of the following events:


(i)     Executive’s willful or continual failure to substantially perform his
duties with the Company or any subsidiary or affiliate, or any failure to carry
out, or comply with, in any material respect any lawful and reasonable directive
of the Board of Directors consistent with the terms of this Agreement, which
failure continues for fifteen (15) days following Executive’s receipt of written
notice from the Board of Directors stating with specificity the duties the Board
of Directors has reasonably determined Executive to have willfully or
continually failed to substantially perform or such failure;


(ii)     Executive’s conviction of, guilty plea to, or entry of a nolo
contendere plea to a felony or a crime of moral turpitude or commission of an
act of fraud, embezzlement or misappropriation against the Company or any
subsidiary or affiliate;


(iii)     Executive’s engagement in willful or reckless misconduct that has
caused or is reasonably likely to cause demonstrable and material financial
injury to the Company or any subsidiary or affiliate; or


(iv)     Executive’s willful and material breach of this Agreement, which breach
remains uncured (if capable of being cured) for fifteen (15) days following
Executive’s receipt of written notice from the Board of Directors stating with
specificity those provisions of this Agreement which Executive has breached.


For purposes of Sections 8(c)(i), (iii) and (iv), an act on Executive’s part
shall not be deemed “willful,” “reckless,” or “continual” if done by Executive
in good faith and with reasonable belief that the act was in the best interest
of the Company.




3







--------------------------------------------------------------------------------





(d)     For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following events without the Executive’s consent:


(i)     a material diminution in Executive’s base compensation;


(ii)     a material diminution in Executive’s authority, duties or
responsibilities, including a requirement that Executive report to a corporate
officer or employee instead of reporting directly to the Board of Directors;
(iii)     a material change in the geographic location at which Executive must
perform his duties; or
(iv)     any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.
Notwithstanding the foregoing, Good Reason shall only exist if Executive shall
have provided the Company with ninety (90) days written notice of the initial
occurrence of any of the foregoing events or conditions, and the Company fails
to eliminate the conditions constituting Good Reason within thirty (30) days
after receipt of written notice of such event or condition from Executive.
Executive’s termination by reason of resignation from employment with the
Company for Good Reason shall be treated as involuntary. Executive’s resignation
from employment with the Company for Good Reason must occur within six (6)
months following the initial existence of the act or failure to act constituting
Good Reason. Executive acknowledges that the change in his title to Co-Chief
Executive Officer as of the Effective Date, and any corresponding change in
Executive’s authority, duties or responsibilities, shall not constitute “Good
Reason” for purposes of this Agreement.


9.     Compensation in Event of Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive. Upon
termination of the Term for any reason, the Company shall have no further
obligation to Executive except to pay the amounts set forth in this Section 9.


        (a)     In the event Executive’s employment is terminated pursuant to
Sections 8(a)(i), (ii), (iii) or (vii) during or at the expiration of the Term,
or pursuant to Section 8(a)(iv) as a result of expiration or non-renewal of the
Term by reason of notice of non-renewal by Executive, Executive or his estate,
conservator or designated beneficiary, as the case may be, shall be entitled to
payment of any earned but unpaid Annual Salary through the date of termination,
as well as any accrued vested benefits and unreimbursed business expenses to
which Executive is entitled. Following any such termination, neither Executive
nor his estate, conservator or designated beneficiary shall be entitled to
receive any other payment provided for hereunder with respect to any period
after such termination, except as Executive may otherwise be entitled pursuant
to any employee benefit plan.


        (b)     In the event Executive’s employment is terminated pursuant to
Section 8(a)(v) or (vi), or pursuant to Section 8(a)(iv) as a result of
expiration or non-renewal of the Term by reason of notice of non-renewal by the
Company (provided Executive is willing and able, at the time of such expiration
or non-renewal, to continue performing services on the terms and conditions set
forth herein during any renewal Term), Executive shall be entitled to receive,
as his sole and exclusive remedy, (i) payment of any earned but unpaid Annual
Salary through the date of termination, as well as any accrued vested benefits
and unreimbursed business expenses to which Executive is entitled and (ii) a
lump sum payment equal to (x) if such termination occurs on or prior to the
first anniversary of the Effective Date, the greater of (A) Executive’s Annual
Salary as in effect immediately prior to the date of termination, or (B)
$400,000, or (y) if such termination occurs following the first anniversary of
the Effective Date, the greater of (A) fifty percent (50%) of Executive’s Annual
Salary as in effect immediately prior to the date of termination, or (B)
$200,000, which amount shall be paid in exchange for a standard release of
claims. Executive


4







--------------------------------------------------------------------------------





will not receive the severance in this Section 9(b) if he does not sign the
release of claims within fifty (50) days following his date of termination, or
he revokes the release. The severance will be paid on the eighth (8th) day
following the effective date of the release.


(c)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and, accordingly, the severance payments payable under
Section 9(b)(ii) shall be paid no later than the later of: (i) the fifteenth
(15th) day of the third month following Executive’s first taxable year in which
such severance benefit is no longer subject to a substantial risk of forfeiture,
and (ii) the fifteenth (15th) day of the third month following the first taxable
year of the Company in which such severance benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Code Section
409A and any Treasury Regulations and other guidance issued thereunder. To the
extent applicable, this Agreement shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder. To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner that no payments payable under this Agreement
shall be subject to an “additional tax” as defined in Section 409A(a)(1)(B) of
the Code. Each series of installment payments made under this Agreement is
hereby designated as a series of “separate payments” within the meaning of
Section 409A of the Code. For purposes of this Agreement, all references to
Executive’s “termination of employment” shall mean Executive’s “separation from
service” (as defined in Treasury Regulation Section 1.409A-1(h)).
(d)    Notwithstanding anything to the contrary in this Agreement, if at the
time of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Code Section 409A, as determined by the
Company in accordance with Code Section 409A, to the extent that the payments or
benefits under this Agreement are subject to Code Section 409A and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i), then such portion shall be
paid or distributed to Executive during the thirty (30) day period commencing on
the earlier of (i) the date that is six (6) months following Executive’s
termination of employment with the Company, (ii) the date of Executive’s death,
or (iii) the earliest date as is permitted under Code Section 409A.
10.     Representations.


(a)     The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms.


(b)     The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.


11.     Confidentiality; Assignment of Inventions. Executive has entered into
the Company’s standard Employee Innovations and Proprietary Rights Assignment
Agreement, a copy of which is attached hereto as Exhibit A (the “Proprietary
Rights Agreement”), which Proprietary Rights Agreement is incorporated herein by
reference, and hereby agrees to comply with the terms and conditions thereof
during the Term and thereafter in accordance with its terms.


12.     Noncompetition; Nonsolicitation.


(a)    Noncompetition. Except as may otherwise be approved by the Board of
Directors, during the Term, Executive shall not have any ownership interest (of
record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board of Directors) with the Company’s business or the
business of its subsidiaries and affiliates in such county, city or part
thereof, so long as the Company, its subsidiaries or affiliates, or any
successor in interest of the Company to


5







--------------------------------------------------------------------------------





the business and goodwill of the Company or its subsidiaries or affiliates,
remains engaged in such business in such county, city or part thereof or
continues to solicit customers or potential customers therein; provided,
however, that Executive may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any national securities
exchange if Executive (i) is not a controlling person of, or a member of a group
which controls, such entity; or (ii) does not, directly or indirectly, own one
percent (1%) or more of any class of securities of any such entity.
(b)    Customers and Suppliers. Executive recognizes that he will possess
Proprietary Information (as such term is defined in the Proprietary Rights
Agreement) about the customers or suppliers of the Company and its subsidiaries
and affiliates. Executive recognizes that the Proprietary Information he will
possess about these customers or suppliers may not be generally known, is of
substantial value to the Company and its subsidiaries in developing its business
and in securing and retaining customers, and will be acquired by him because of
his business position with the Company and its subsidiaries and affiliates.
Executive agrees that, during the Term and for a period of nine (9) months
beyond the expiration of the Term, he will not, directly or indirectly,
influence or attempt to influence customers or suppliers of the Company or any
of its subsidiaries or affiliates to divert their business to any competitor of
the Company, and that he will not convey any such Proprietary Information or
trade secrets about the customers or suppliers of the Company and its
subsidiaries or affiliates to any other person.


(b)     Employees. Executive recognizes that he will possess Proprietary
Information about other employees of the Company and its subsidiaries and
affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with customers of
the Company and its subsidiaries and affiliates. Executive recognizes that the
Proprietary Information he will possess about these other employees is not
generally known, is of substantial value to the Company and its subsidiaries in
developing its business and in securing and retaining customers, and will be
acquired by him because of his business position with the Company and its
subsidiaries and affiliates. Executive agrees that, during the Term and for a
period of nine (9) months beyond the expiration of the Term, he will not,
directly or indirectly, induce, solicit or recruit any employee of the Company
or its subsidiaries or affiliates for the purpose of being employed by him or by
any competitor of the Company on whose behalf he is acting as an agent,
representative or employee, and that he will not convey any such Proprietary
Information or trade secrets about other employees of the Company and its
subsidiaries or affiliates to any other person.


(c)     Reasonableness of Relief; Blue Penciling. Executive acknowledges and
agrees that the covenants and agreements contained herein are reasonable and
valid in geographic and temporal scope and in all other respects and are
reasonably necessary to protect the Company. If any court determines that any of
the covenants and agreements contained herein, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court shall have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision shall
then be enforceable to the maximum extent permitted by applicable law.


    13.     Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of this Agreement, the
Company and its subsidiaries, affiliates, successors or assigns shall have the
following rights and remedies, each of which shall be independent of the others
and severally enforceable, and each of which shall be in addition to, and not in
lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, successors or assigns at law or in equity under this
Agreement or otherwise:


(a)     Specific Performance. The right and remedy to have each and every one of
the covenants in this Agreement specifically enforced and the right and remedy
to obtain injunctive relief, it being agreed that any breach or threatened
breach of any of the nonsolicitation or other restrictive covenants and
agreements contained herein would cause irreparable injury to the Company and
its subsidiaries, affiliates, successors or assigns and that money damages would
not provide an adequate remedy at law to the Company and its subsidiaries,
affiliates, successors or assigns.


(b)     Accounting. The right and remedy to require Executive to account for and
pay over to the Company and its subsidiaries, affiliates, successors or assigns,
as the case may be, all compensation, profits, monies,


6







--------------------------------------------------------------------------------





accruals, increments or other benefits derived or received by Executive that
result from any transaction or activity constituting a breach of this Agreement.
(c)     Cessation of Payments. The right to cease all severance payments to
Executive hereunder.


(d)    Enforceability in all Jurisdictions. Executive intends to and hereby
confers jurisdiction to enforce each and every one of the covenants and
agreements contained herein upon the courts of any jurisdiction within the
geographic scope of such covenants and agreements. If the courts of any one or
more of such jurisdictions hold any such covenant or agreement unenforceable by
reason of the breadth or such scope or otherwise, it is the intention of
Executive and the Company that such determination shall not bar or in any way
affect the Company’s or any of its subsidiaries’, affiliates’, successors’ or
assigns’ right to the relief provided above in the courts of any other
jurisdiction within the geographic scope of such covenants and agreements, as to
breaches of such covenants and agreements in such other respective
jurisdictions, such covenants and agreements as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants and
agreements.


14.     Binding Agreement. This Agreement is a personal contract and the rights
and interests of the Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered, or hypothecated by him. This Agreement shall inure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to him hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee or, if there
is no such designee, to his estate. This Agreement shall be binding upon and
shall by its terms automatically be assigned to any successor in interest to the
Company in a Change in Control, including but not limited to any entity that
acquires substantially all of the assets, capital stock or operations of the
Company.


15.     Return of Company Property. Executive agrees that following the
termination of his employment for any reason, he shall return all property of
the Company, its subsidiaries, affiliates and any divisions thereof he may have
managed which is then in or thereafter comes into his possession, including, but
not limited to, documents, contracts, agreements, plans, photographs, books,
notes, electronically stored data and all copies of the foregoing as well as any
materials or equipment supplied by the Company to Executive.


16.     Entire Agreement. This Agreement, together with the Proprietary Rights
Agreement, contains all the understandings between the parties hereto pertaining
to the matters referred to herein, and supersedes all undertakings and
agreements, whether oral or in writing, previously entered into by them with
respect thereto, including the Prior Agreement. Executive represents that, in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement or otherwise.


17.     Amendment or Modification, Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is agreed to in writing,
signed by Executive and by a duly authorized officer of the Company. The failure
of either party to this Agreement to enforce any of its terms, provisions or
covenants shall not be construed as a waiver of the same or of the right of such
party to enforce the same. Waiver by either party hereto of any breach or
default by the other party of any term or provision of this Agreement shall not
operate as a waiver of any other breach or default.


18.     Notices. Any notice to be given hereunder shall be in writing and shall
be deemed given when delivered personally, sent by courier or fax or registered
or certified mail, postage prepaid, return receipt requested, addressed to
Executive at the most recent address on the Company’s payroll records and to the
Company at the address indicated below or to such other address as either party
may subsequently give notice of hereunder in writing:




7







--------------------------------------------------------------------------------





To the Company at:


DASAN Zhone Solutions, Inc.
7195 Oakport Street
Oakland, CA 94621
Attention: Chairman of the Board
Fax: (510) 777-7001


Any notice delivered personally or by courier under this Section 18 shall be
deemed given on the date delivered and any notice sent by telecopy or registered
or certified mail, postage prepaid, return receipt requested, shall be deemed
given on the date telecopied or mailed.


19.     Severability. In the event that any one or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of the Agreement shall
not in any way be affected or impaired thereby. Moreover, if any one or more of
the provisions contained in this Agreement shall be held to be excessively broad
as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent allowed
by applicable law.


20.     Survivorship. The respective rights and obligations of the parties
hereunder, including but not limited to Executive’s obligations under Sections
11, 12 and 13, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


21.     Each Party the Drafter. This Agreement and the provisions contained in
it shall not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.


22.     Governing Law; Venue. This contract shall be governed by the laws of the
State of California as they are applied to contracts between California
residents to be performed completely within California. The parties irrevocably
submit to the non-exclusive jurisdiction of the Superior Court of the State of
California, Santa Clara County, and the United States District Court for the
Northern District of California, Branch nearest to Palo Alto, California, in any
action to enforce an arbitration award or any other suit brought hereunder. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.


23.     Binding Arbitration. Except as provided in Section 13(a) of this
Agreement, any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in Palo Alto, California, before a single neutral
arbitrator in accordance with the employment arbitration rules (the “Rules”) of
the Judicial Arbitration and Mediation Services/Endispute (“JAMS”), and judgment
on the award rendered by the arbitrator may be entered in any court having
jurisdiction. Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with its Rules. Subject to Section 24 below, each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case. Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, JAMS’s administrative
fees, the fee of the arbitrator, and all other fees and costs, shall be borne by
the Company. This Section 23 is intended to be the exclusive method for
resolving any and all claims by the parties against each other for payment of
damages under this Agreement or relating to Executive’s employment; provided,
however, that Executive shall retain the right to file administrative charges
with or seek relief through any government agency of competent jurisdiction, and
to participate in any government investigation, including but not limited to (a)
claims for workers’ compensation, state disability insurance or unemployment
insurance; (b) claims for unpaid wages or waiting time penalties brought before
the California Division of Labor Standards Enforcement; provided, however, that
any appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this Agreement; and (c)
claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than


8







--------------------------------------------------------------------------------





California); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. This Agreement shall not limit
either party’s right to obtain any provisional remedy, including, without
limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests pending
the outcome of arbitration, in any court of competent jurisdiction pursuant to
California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction. Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration. Both Executive and the
Company expressly waive their right to a jury trial.


24.     Attorney Fees. In the event that any dispute between the Company and
Executive should result in arbitration, the arbitrator may award to one or more
of the Prevailing Persons (as defined below) such reasonable attorney fees,
costs and expenses, as determined by the arbitrator. Any judgment or order
enforcing such arbitration may, in the discretion of the court entering such
judgment or order contain, a specific provision providing for the recovery of
attorney fees and costs incurred in enforcing such judgment or order and an
award of prejudgment interest from the date of the breach at the maximum rate of
interest allowed by law. For the purposes of this Section 24:


(a)     “attorney fees” shall include, without limitation, attorney fees
incurred in the following:


(i)     arbitration;


(ii)     post-arbitration order or judgment motions;


(iii)     contempt proceedings;


(iv)     garnishment, levy, and debtor and third party examinations;


(v)     discovery; and


(vi)     bankruptcy litigation;


(b)     “Prevailing Person” shall mean any person who is determined by the
arbitrator in the proceeding to have prevailed or who prevails by dismissal,
default or otherwise.


25.     Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.


26.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


27.    Code Section 409A.
(a)    Any reimbursement of expenses or in-kind benefits payable under this
Agreement shall be made in accordance with Treasury Regulation Section
1.409A-3(i)(1)(iv) and shall be paid on or before the last day of Executive’s
taxable year following the taxable year in which Executive incurred the
expenses. The amount of expenses reimbursed or in-kind benefits payable in one
year shall not affect the amount eligible for reimbursement or in-kind benefits
payable in any other taxable year of Executive’s, and Executive’s right to
reimbursement for such amounts shall not be subject to liquidation or exchange
for any other benefit.
(b)    In the event that the amounts payable under Section 9(b)(ii) are subject
to Section 409A of the Code and the timing of the delivery of Executive’s
release could cause such amounts to be paid in one or another taxable year, then
notwithstanding the payment timing set forth in such Section, such amounts shall
not be


9







--------------------------------------------------------------------------------





payable until the later of (i) the payment date specified in such section or
(ii) the first business day of the taxable year following the Executive’s
“separation from service.”
28.    Withholding. All applicable withholding taxes shall be deducted from any
payments to Executive hereunder.
(Signature Page Follows)


10







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


DASAN ZHONE SOLUTIONS, INC.
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
By: /s/ MIN WOO NAM_________________
 
/s/ JAMES NORROD______________
Name: Min Woo Nam
 
James Norrod
Title: Chairman of the Board
 
 





11







--------------------------------------------------------------------------------






EXHIBIT A


EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS ASSIGNMENT AGREEMENT


[Attached]











